Citation Nr: 1819566	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-24 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a liver disorder, to include as due exposure to herbicides. 

3.  Entitlement to service connection for a skin disorder affecting the head and back, to include as due to exposure to herbicides. 

4.  Entitlement to service connection for a skin disorder affecting the right leg, to include as due to exposure to herbicides. 

5.  Entitlement to service connection for jungle rot, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1968, including in the Republic of Vietnam. His awards include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.

The appeal was previously before the Board in June 2016, and was remanded for additional development, to include obtaining outstanding treatment records and providing VA examinations.

The issue of service connection for a skin disorder affecting the head and back is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is against a finding that the Veteran's current bilateral knee disability was present in service, or for many years thereafter. 

2. The evidence is against a finding that the Veteran's current bilateral knee disability is related to service.

3. The evidence is against a finding that the Veteran has a current liver disability.

4. The evidence is against a finding that the Veteran has a current skin disability of the right leg.

5. The evidence is against a finding that the Veteran has a current disability of jungle rot.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C. §§ 1110, 1112, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a liver disorder are not met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for a skin disorder affecting the right leg are not met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for service connection for jungle rot are not met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For certain chronic diseases, including arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for a Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability.  He contends that his bilateral knee disability resulted from stresses he incurred during combat.  See April 2016 appellant's brief.

The Veteran served in combat and is entitled to the presumption under 38 C.F.R. § 3.304(d) that satisfactory lay or other evidence is sufficient proof of service connection for a disease or injury alleged to have been incurred in or aggravated by combat service, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the absence of an official record.  However, that presumption "may be rebutted by clear and convincing evidence to the contrary."  38 U.S.C. §1154(b).  Also, the presumption afforded under 38 U.S.C. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, competent evidence of a current disability and of a nexus between service and a current disability is still required.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 38 C.F.R. § 3.304 (1996).  

In this case, the Veteran has stated that his bilateral knee disability resulted from stresses he incurred during combat, but the contemporaneous medical evidence affirmatively shows that the Veteran did not meet the criteria for a diagnosis of a bilateral knee disability in service.  Service treatment records show no complaints of, treatment for, or diagnosis of a bilateral knee disorder.  The April 1968 service separation examination report shows a normal clinical evaluation of the lower extremities, and the concurrent report of medical history shows that the Veteran denied current symptoms or history of knee symptoms.  Thus, the Board finds that the combat presumption is rebutted.

Post-service, VA treatment records provide that the earliest date of a knee disability as February 2011 when the Veteran complained of right knee pain, and the earliest diagnosis of a bilateral knee disability was in an August 2016 VA examination report.  

In August 2016, a VA examiner diagnosed the bilateral knee degenerative arthritis, and opined that the current bilateral knee disability is less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran has mild tricompartmental degenerative joint disease and that degenerative changes are caused by wear and tear at bone and joint surfaces over time and are a normal part of the aging process. 

The Board finds that the August 2016 VA opinion is highly probative with respect to service connection for a bilateral knee disability, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the August 2016 VA opinion report provides competent, credible, and probative evidence which shows that the current bilateral knee disability was not incurred in service or otherwise related to service.

The Veteran has not submitted any medical evidence relating his current bilateral knee disability to service, other than his general assertions that his bilateral knee disability was caused by service.  While the Veteran is competent to report some symptoms of a bilateral knee disability experienced at any time, such as pain, he is not competent to opine on whether there is a link between the current degenerative joint disease of the knees and his activities in service, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the development of degenerative joint disease of the knees, and knowledge of the multiple potential etiologies of degenerative joint disease of the knees, which the Veteran is not shown to possess.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not shown to have the requisite medical expertise to render an opinion as to whether his degenerative joint disease of the knees is related to service or to the normal aging process.  Thus, his statements purporting to link the current degenerative joint disease of the knees disability to service are assigned no probative value.

In summary, there is no competent and credible evidence suggesting a connection between the bilateral knee disability and service, or showing manifestations or symptoms attributable to bilateral knee arthritis during service or until many years after discharge from service.  Therefore there is no basis to grant service connection.  The Board finds that the preponderance of the evidence is against the Veteran'' claim and it must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert.

Service Connection for a Liver Disorder, a Skin Disorder of the Right Leg,
and Jungle Rot

The Veteran seeks service connection for a liver disorder, a skin disorder of the right leg, and jungle rot, claimed as due to in-service exposure to herbicides. 

The competent medical evidence does not show that the Veteran has been diagnosed with a liver disorder, a skin disorder of the right leg, or jungle rot.  Service treatment records show no complaints of, treatment for, or a diagnosis of a liver disorder, a skin disorder of the right leg, or jungle rot.  The April 1968 service separation examination report shows a normal clinical evaluation of the skin and abdomen, and the concurrent report of medical history shows that the Veteran denied current symptoms or history of skin disease or a liver disorder.  Post-service treatment records do not show a diagnosis of a liver disorder, a skin disorder of the right leg, or jungle rot.  The April 2013 VA skin examination report shows a diagnosis of dermatitis affecting the scalp, neck, and back, but does not show a diagnosis of jungle rot or a skin disability of the right leg.  At the August 2016 VA skin examination, the Veteran clarified that he is claiming service connection for a skin disorder of the back and scalp only.  The August 2016 VA liver conditions examiner noted that the Veteran does not have nor has he ever been diagnosed with a liver disorder.

Based on the foregoing, the competent and probative evidence of record does not show a current disability of the liver, a current skin disability of the right leg, or a current disability of jungle rot.  Therefore, the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

ORDER

Service connection for a bilateral knee disability is denied. 

Service connection for a liver disorder is denied.

Service connection for a skin disorder affecting the right leg is denied.

Service connection for jungle rot is denied. 


REMAND

Service Connection for a Skin Disorder of the Head and Back

Before the Board can adjudicate the Veteran's claim for a skin disorder affecting the head and back, it must be remanded for further development. 

The Veteran seeks service connection for a skin disorder of the head and back, claimed as due to in-service exposure to herbicides.  The record reflects that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).

In June 2016, the Board remanded this issue, in part, for a VA examination and opinion as to whether the Veteran's skin disorder of the back and scalp is related to in-service herbicide exposure.  In August 2016, a VA examiner opined that the Veteran's skin disorder of the back and scalp is less likely as not incurred in or caused by exposure to herbicides in service.  The VA examiner reasoned that the Veteran's skin condition is not one that has been associated with Agent Orange or other herbicide exposures during military service.  

The August 2016 VA examiner's opinion is inadequate because it concludes that the skin disorder of the back and scalp is not related to herbicide exposure solely because there is no presumption of service connection (i.e., is not listed in 38 C.F.R. § 3.309).  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  The Board cannot make a determination as to the Veteran's claim without an opinion as to the etiology of the skin disorder of the back and scalp that is supported by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the case must be remanded in order to obtain an addendum opinion with an adequate rationale.  Stegall, 11 Vet. App. at 268.

Accordingly, the issue of service connection for a skin disorder affecting the head and back is REMANDED for the following actions:

Return the matter to the examiner that issued the August 2016 opinion to obtain an addendum to the opinion.  If that individual is unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of the skin disorder affecting the head and back.  The claims folder and a copy of this Remand should be made available to the examiner.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's  skin disorder of the head and back was caused by the presumed in-service exposure to herbicide agents.

In providing the opinion requested above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In providing reasons for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent skin disorder of the head and back.  The VA examiner should not use as a reason for the opinion that the Veteran's skin disorder of the head and back is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


